Citation Nr: 1547758	
Decision Date: 11/12/15    Archive Date: 11/25/15

DOCKET NO.  13-08 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, type II, due to exposure to Agent Orange, and/or secondary to service-connected posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for chronic alcohol abuse or alcoholism, to include as secondary to service-connected PTSD.

3. Whether there is new and material evidence to reopen a claim of entitlement to service connection for erectile dysfunction, as secondary to diabetes mellitus          type II, and/or service-connected PTSD.


REPRESENTATION

Appellant represented by:	James McElfresh, II, Agent




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to October 1969.  

This case is before the Board of Veterans' Appeals (Board) from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  A Board videoconference hearing was held in April 2014.  

The Board remanded the case in March 2015.  The RO has since granted service connection for PTSD, and so that claim is no longer on appeal.  

The claim of service connection for diabetes mellitus now also includes consideration of secondary service connection, as due to the Veteran's PTSD.  

The claims for diabetes mellitus and for erectile dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran no longer engages in alcohol abuse.  Continuing alcohol abuse or alcoholism was not clinically established as a result of a psychiatric disorder.

CONCLUSION OF LAW

Chronic alcohol abuse or alcoholism is not the result of service-connected PTSD.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 ("VCAA") sets forth VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

The RO timely notified the Veteran of how to substantiate his claim, as required by the VCAA and consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Correspondence to the Veteran provided notice regarding the downstream disability rating and effective date elements of a pending claim for service connection.  The RO (including through the Appeals Management Center (AMC)) has also complied with the VCAA duty to assist the Veteran, arranging for VA Compensation and Pension examination and obtaining medical records.  There is no indication of further relevant evidence or information that has not already been obtained.  The record is sufficient to decide the claim.  Accordingly, the Board will adjudicate the claim on the merits.

Service connection may be granted for current disability resulting from disease contracted or an injury sustained while on active duty service.  38 U.S.C.A.              § 1110; 38 C.F.R. § 3.303(a).  

Service connection is permitted on a secondary basis, for a condition due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Secondary service connection also applies when service-connected disability has chronically aggravated a nonservice-connected disability.  See 38 C.F.R. § 3.310(b).

Service connection generally is not available for disability due to substance abuse, but there is an exception made if "clear medical evidence" proves that alcohol or drug abuse developed secondary to a service-connected disability.  See Allen v. Principi, 237 F.3d 1368, 1381 (Fed. Cir. 2001). 

The Veteran's agent requests that the Veteran's pattern of alcohol abuse is considered for disability compensation due to his PTSD.  It is not clear whether it is asserted that chronic alcoholism was claimed.  The Board recognizes this potential basis for service connection.  However, June 2015 VA psychiatric examination indicated that the Veteran had not overused alcohol for over a decade.  In order to prove service connection, a claimant must have a current disability.  See Moore v. Nicholson, 21 Vet. App. 211, 215 (2007).  See also, Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  Fortunately, alcohol abuse is not shown.  The claim for this condition as secondary to PTSD is not proven.

Significantly, to the extent the Veteran may have overused alcohol over a decade ago, he was not service connected for PTSD until 2011.  As such, there would have no basis of service connection at that time.  Moreover, simple overuse of alcohol is not necessary a disability, and is not shown by the facts herein to represent a chronic disease.  As such there is no basis for granting this claim.


ORDER

Service connection for chronic alcohol abuse or alcoholism, to include as secondary to PTSD, is denied.


REMAND

The VA physician's June 2015 medical opinion that the Veteran has type I diabetes mellitus, not type II, stated that there is no medical test that would determine which type diabetes the Veteran actually has.  The Veteran's agent argues to the contrary, and the June 2015 examiner should respond.  Medical records which the Veteran's agent says proves his point should also be requested from the Snow Canyon Clinic. 

The Veteran has provided a medical journal article stating that PTSD can worsen diabetes mellitus, and the June 2015 should also respond to that argument.

The claim for erectile dysfunction will not be decided right now, pending the outcome of the claim for diabetes mellitus.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (indicating when two issues are "inextricably intertwined").

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's most recent VA outpatient records and associate them with his Veterans Benefits Management System (VBMS) electronic file.

2. Contact the Veteran and request that he complete a VA Form 21-4142, Authorization and Consent to Release of Medical Information for treatment in December 2013 and during other time periods at the Snow Canyon Clinic.  Then obtain medical records based on his response.  If the records search is unsuccessful, then notify the Veteran and his representative of this in accordance with 38 C.F.R. § 3.159(e).

3. Then request that the June 2015 VA examiner again review the VBMS file and indicate whether the correct diagnosis is either type I, or type II diabetes mellitus, considering the Veteran's representative's statement that there is a current blood test result that would distinguish between these two conditions.  The representative specifically stated his understanding that if "fasting        C-peptide is over 1" then a type II diagnosis applies.  The examiner should indicate whether this is an appropriate assertion, explain whether the timeliness of when the study is done would matter, and indicate whether such finding should or could be currently conducted to produce differential results on the question of the type of diabetes.  All medical rationale should be completely set out, to include whether these findings could alter the previously set out opinion.

Also indicate whether it is at least as likely as not                     (50 percent or greater probability) that diabetes mellitus (in whatever form diagnosed) is secondary to                        the Veteran's service-connected PTSD.  The examiner should consider whether PTSD either initially caused or chronically aggravated diabetes mellitus.  If it is determined that there is no medical basis that PTSD might aggravate type 1 diabetes, the medical rationale for that finding should be set out.

If necessary, request the outside opinion of a VA endocrinologist or other specialist to assist in making these assessments.  If an opinion cannot be provided without resort to speculation, then please indicate this.  

Also, if the June 2015 VA examiner is no longer available, or a complete medical examination is necessary to provide an opinion, then schedule the Veteran for another examination.

4. Review the claims file.  If any directive specified in this remand has not been implemented, take proper corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).

5. Readjudicate the claims on appeal, based on all additional evidence received.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case (SSOC) and given the opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655.

These claims must be afforded expeditious treatment.  The law requires that all claims that is remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


